Motion to Dismiss.
The opinion of the Court was delivered by
Pooeé, J.
This is a proceeding by mandamus to compel the defendant to giveaccess.to his office and its archives, to a person authorized- by contract with the police jury to transcribe portions of the archives which are mutilated.
The only jurisdictional allegation in plaintiff’s petition is that plaintiffs have an interest in the suit exceeding one hundred dollars; this may have been sufficient to give jurisdiction to the district court, but evi dently not sufficient to vest jurisdiction in this tribunal.
We find nothing in the record sufficient even to justify a strained supposition of jurisdiction over the case in this Court, and we are at a loss to conceive by what process of reasoning appellants may have been led to bring their appeal to this tribunal.
The question is entirely covered by the decision in the case of State ex rel. Police Jury of Livingston parish vs. F. W. Miscar, Sheriff et al. 34 Ann. 834, in which we refused to entertain an appeal in a case'involving the right of the police jury to compel the sheriff and the clerk *150of that parish to remove the archives of their respective offices from one place to another.
But it is useless to argue on a self-evident proposition.
The motion to dismiss based on our want of jurisdiction ratione material, is eminently proper, and it must be sustained.
It is, therefore, ordered, that this appeal be dismissed at appellant’s costs.